Benedict, J.
This is an action to recover of the steam ferry-boat Maine for damages received by the tug-boat Edwin Hawley in a collision which happened on the occasion of the naval display at the centennial *304exhibition of 1889. The two boats were lying near the foot of Wall street, between the steamer Despatch, which had the President and his Cabinet on board, and the New York shore, waiting to see the disembarkation of the President from the Despatch. The tug-boat was lying further up the river than the ferry-boat; both vessels lying bows up the river. The case turns upon the question whether the collision was caused .by the ferry-boat moving up the river against the stern of the tug, lying still ahead of her, or by the tug backing down upon the bow of the Maine, lying still astern of her. Upon this question a great number of witnesses have been called by each side,—some 27 in all, I believe; and I cannot doubt that the clear weight of the evidence is in favor of the position taken by the ferry-boat, that the collision was caused by the backing down of the tug upon the Maine, and not by the Maine’s moving up against the tug. Let the libel be dismissed, with costs.